IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EDWARD GRAZIANO,                          :   No. 17 EAP 2019
                                          :
                   Appellant              :   Appeal from the Order of
                                          :   Commonwealth Court dated May 13,
                                          :   2019 exited May 13, 2019 at No. 28
             v.                           :   MD 2019.
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS,                              :
                                          :
                   Appellee               :


                                   ORDER


PER CURIAM                                              DECIDED: April 22, 2020
    AND NOW, this 22nd day of April , 2020, the order of the Commonwealth Court is

AFFIRMED.    Appellant’s Motion for Leave to [File] Reply Brief Nunc Pro Tunc is

GRANTED.